DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 10 August 2022 has been received and entered.  Claims 1, 7 and 9 have been amended and claims 4-6 and 8 have been canceled.  Claims 1-3, 7 and 9-20 are currently pending.  Claims 2-3 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 February 2022.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 10 August 2022 have been fully considered but are not found persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2022 has been considered by the examiner.

Claim(s) 1, 4 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (U.S. P.G.Pub. 2004/0209805) in light of De Kretser (U.S. Pat. No. 8,920,806).  Therefore, the method of Phillips et al. would necessarily suppress hepatic inflammation while inhibiting liver fibrosis because inhibiting activin results in an inhibition of inflammation.  Therefore, Phillips et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (U.S. P.G.Pub. 2004/0209805) in view of  Yoon et al. (Seminars in Liver Disease  36(1):  87-98, 2016), De Kretser (U.S. Pat. No. 8,920,806) and Fan et al.  (J. Hematol. Oncol.  8:  130, 2015).
Phillips et al. teach a method of treating fibrosis (see [0012]) with at least one activin antagonist (see [0016]).  Phillips et al. also teach that the fibrosis is liver fibrosis (see [0026]) and that the activin antagonist is an antibody against activin A or activin B (see [0032]-[0033]).  Phillips et al. teach at [0157] that therapeutically effective dose levels will depend on a variety of factors and that the determination of effective amounts can be readily determined by an appropriately skilled person by no more than routine experimentation.  Also taught at [0160]-[0161] is that treatment would be for the duration of the condition and optimal quantity and spacing of individual dosages of the compound will be determined by the nature and extent of the condition being treated, the form, route and site of administration and the nature of the particular vertebrate being treated and the optimum conditions can be determined by routine procedures by skilled persons in the field.  Therefore, while Phillips et al. does not explicitly define administration being for a specific schedule (i.e. one or more times daily, weekly, monthly) such is clearly intended by the language recited above and such administration schedules would normally be determined based on the compound being administered and the patient to which the compound is being administered and such would be determined by routine procedures by skilled persons in the field.  Pharmaceutical compositions are disclosed at [0164]-[0165].  Phillips et al. does not explicitly teach a method of treatment of liver fibrosis by administering a combination of activin A antibody and activin B antibody or a bivalent antibody to both activin A and activin B or that inhibition of activin suppresses inflammation.  
Yoon et al. teach that hepatocellular injury associated with the presence of inflammation is a core element that initiates fibrosis in the liver (see page 88, column 1).
De Kretser et al. teach that both activin A and activin B are involved in the inflammatory response in that they are modulators of pro-inflammatory cytokine release (see column 11, lines 15-20).  De Kretser et al. teach that both activin A and activin B should be inhibited to inhibit the pro-inflammatory cytokine cascade (column16, lines 30-41)
Fan et al. teaches that bispecific antibodies are antibodies that recognize two different epitopes.  Bispecific antibodies are used to block two different signaling pathways simultaneously.  Fan et al. also teaches that several different strategies for producing bispecific antibodies are known (see page 5, for example diabody format and dual-variable domains).  A bispecific antibody provides a single antibody that will bind to two different antigens or epitopes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of treating liver fibrosis as taught by Phillips et al. with a combination of activin inhibitors which are activin A and activin B antibodies because Phillips et al. teaches that the method should administer at least one activin antagonist and Phillips et al. teaches that both activin A and activin B antibodies are suitable in the method.  One of ordinary skill in the art would have been motivated to administer both an activin A antibody and activin B antibody because De Kretser et al. teach that both activin A and activin B are involved in the inflammatory response in that they are modulators of pro-inflammatory cytokine release (see column 11, lines 15-20) and because Yoon et al. teach that hepatocellular injury associated with the presence of inflammation is a core element that initiates fibrosis in the liver (see page 88, column 1).  One of ordinary skill in the art would have a reasonable expectation of success because Phillips et al. teaches that both activin A and activin B antibodies are useful for treating liver fibrosis.  Lastly, it would have been prima facie obvious to administer the activin A and activin B antibodies as a single bispecific/bivalent antibody because creation of such an antibody would provide a single antibody that would bind to both activin A and activin B as taught by Fan et al.  The generation of such antibodies was known and Fan et al. teaches that several different strategies for producing bispecific antibodies are also known (see page 5, for example diabody format and dual-variable domains).  The skilled artisan would have had a reasonable expectation of success because production of bispecific antibodies was routine in the art and would have been motivated to administer the antibody as a bivalent antibody in order to administer the two antibodies at the same time.  Therefore, the invention as a whole would have been prima facie obvious absent evidence to the contrary.

Response to Arguments
Applicant argues at page 13 of the response that a person of skill in the art would not be motivated to combine the disclosures of Phillips with De Kretser, Yoon and Fan to arrive at the claimed invention.  Applicant asserts that while Phillips recites that the activin antagonist may be an antibody raised against activin, “this reference offers no teaching that the use of such an antibody would have utility”.  Applicant’s argument has been fully considered, but is not found persuasive.  While Phillips provides data with regard to follistatin, a known activin antagonist, use of antibodies to antagonize a given target are well known and understood in the art as being useful as antagonists, absent evidence to the contrary.  A reduction to practice is not required to demonstrate a teaching in the art.  The prior art reference of Phillips clearly discloses that the activin antagonist is an antibody against activin A or activin B (see [0032]-[0033]).
Applicant further argues at pages 13-14 that Phillips et al. only teach effects on activin A and not activin B.  Applicant also argues that the skilled artisan would have been aware of Hinck et al. (2016) that teaches follistatin as an antagonist and therefore, the skilled artisan would not have looked to Phillips to teach the invention.  Applicant’s arguments have been fully considered, but are not found persuasive.  A teaching in the art of one means for achieving a result (such as the teachings of Hinck) do not establish a teaching away from another means of achieving the same result (such as the teachings of Phillips et al.).  If Hinck had taught that antagonistic antibodies to activin molecules were not effective, this would have been a teaching away from Phillips et al.  However, the rejection is based on the Phillips et al., which clearly teaches a method of treating fibrosis (see [0012]) with at least one activin antagonist (see [0016]) wherein the activin antagonist is an antibody against activin A or activin B (see [0032]-[0033]).
Applicant asserts that De Kretser merely teaches that inhibiting the activity of activin inhibits the pro-inflammatory mediator cascade but teachings nothing about methods of inhibiting liver fibrosis.  Applicant’s arguments have been fully considered, but are not found persuasive.  De Kretser was cited for the express teaching that inhibition of activin inhibits inflammation because the claims are directed to a method of inhibiting liver fibrosis in a subject by suppressing hepatic inflammation by administering an activin inhibitor.  Phillips et al. teach inhibiting liver fibrosis by administering an activin inhibitor but Phillips et al. did not disclose the mechanism by which the inhibition of activin worked.  De Kretser teaches that inhibition of activin inhibits inflammation therefore, the method of Phillips et al. for inhibiting liver fibrosis would necessarily include inhibition of inflammation as evidenced by De Kretser.
Applicant asserts at page 14 of the response that Yoon is merely a general reference that teaches mechanisms of fibrosis and various antifibrotic therapies.  It is correct that Yoon was cited for the teaching that hepatocellular injury associated with the presence of inflammation is a core element that initiates fibrosis in the liver (see page 88, column 1).  This teaching relates to expectation of success for the method of Phillips et al. because Yoon teaches the importance of inflammation in fibrosis and De Kretser teaches that inhibition of activins inhibits inflammation.
Applicant lastly attaches the combination of Phillips in light of De Kraster and Yoon as well as the Fan reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
At page 14 of the response, Applicant asserts that Phillips et al. fails to teach or disclose the currently claimed invention.  Applicant’s argument has been fully considered, but is not found persuasive.  If Phillips et al. taught the claimed invention, the rejection would have been made under 102 (anticipation).  Applicant again asserts at the bottom of page 14 of the response that Phillips disclosure is directed to follistatin and offers little or no teaching of the use of an activin A and activin B antibody for use in inhibiting liver fibrosis.  As stated previously, while Phillips et al. reduces to practice a method which uses follistatin (an activin inhibitor), Phillips et al. clearly discloses a method which uses an activin antagonist wherein the activin antagonist is an antibody against activin A or activin B (see [0032]-[0033]).  Because Phillips et al. clearly teach that either an antibody against activin A or activin B is useful in the claimed method, it would be obvious to use an antibody against both activin A and activin B as inhibition of both is stated to be useful in the claimed method.  One of ordinary skill in the art would have a reasonable expectation in using either one or the combination in the method of Phillips et al. for inhibition of liver fibrosis because Phillips et al. teach that inhibition of activin inhibits liver fibrosis and antibodies against activin A and B inhibit liver fibrosis as well as inflammation which causes liver fibrosis as evidenced by De Kraster.
Applicant at page 15 of the response argues that even if the skilled artisan were to look at Phillips as a starting point for methods of inhibiting liver fibrosis comprising administering an activin inhibitor which is an activin A antibody and an activin B antibody, this would provide nor mere than hope with combining the teachings of De Kraster, Yoon and Fan to arrive at the methods disclosed.  Applicant’s arguments have been fully considered but are not found persuasive.  Phillips et al. clearly teach that inhibition of activin inhibits liver fibrosis.  While Phillips et al. reduce to practice the method with follistatin (inhibitor of activin), one of ordinary skill in the art had a reasonable expectation of success in using antibodies which bind activin A and activin B because antibodies are commonly used for inhibiting the activity of proteins to which they bind.  Because Phillips et al. teach that the method could be practice with either an activin A or activin B antibody, it would have been obvious to combine any of the inhibitors in the claimed method (such as an antibody to activin A or activin B) because both are disclosed as being useful in the claimed method and activin is present in the forms of activin AA, AB and BB dimers.  The additional references of De Kraster and Yoon are merely for providing evidence of the mechanism of action of activin related to inflammation which is not disclosed in Phillips et al.  The reference of Fan et al. is provided for the teaching that making bispecific antibodies is well-known and routine and would be applicable if one were intending to inhibit two proteins for a given method as in the instant claims.  Therefore, the claimed invention as a whole would have been prima facie obvious absent evidence to the contrary.
Applicant asserts at the bottom of page 15 of the response that the cited references do not teach or suggest all of the claim elements as required by the claims of the current application and also do not teach or disclose how to arrive at the current invention.  Applicant’s argument has been fully considered but is not found persuasive.  Applicant has failed to point out which limitation or claim element is not taught by the prior art references.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647